Citation Nr: 0507619	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  03-21 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for cervical spine 
diskectomy and fusion, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel






INTRODUCTION

The veteran had active service from January 1962 to January 
1982.

This appeal arises from a June 2002 rating decision by the 
Wichita, Kansas Regional Office (RO) of the Department of 
Veterans' Affairs which continued a 20 percent disability 
evaluation for cervical spine diskectomy and fusion.

In a substantive appeal dated July 2003, the veteran 
requested the opportunity to testify before a Veterans Law 
Judge in a Travel Board Hearing.  A hearing was scheduled for 
November 2004.  On the day of the scheduled hearing, the 
veteran failed to report.  There are no subsequent requests 
for hearings in the claims file.


REMAND

The veteran contends that his service-connected disability of 
the cervical spine has increased in severity since the RO's 
last rating.  As an initial matter, the most recent VA 
treatment records in the claims file are from January 2003.  
Therefore, there may be more recent VA treatment records 
which could be relevant the veteran's claim and should be 
obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).

In addition, the veteran has undergone several VA 
examinations to determine the severity of his disability.  In 
June 2002, an examiner found the veteran had a normal range 
of motion in his cervical spine.  However, the examiner also 
noted that the veteran has weakened arm and hand strength as 
well as numbness and pain.  In March 2003, the veteran 
underwent another VA examination.  The examiner found that 
the veteran had a normal range of motion of the cervical 
spine with decreased left hand grip.  The examiner noted that 
the veteran's claims file was not available for review.  To 
ensure a thorough examination and evaluation, the veteran's 
disability must be viewed in relation to its history.  38 
C.F.R. § 4.1 (2004).  Therefore, the claim must be remanded 
for an examination with review of the claims file.  In 
addition, in his September 2003 hearing, the veteran reported 
continued stiffness and loss of motion as well as pain, 
numbness, and muscle spasms in his arms.  The veteran 
reported that his disability worsened in the last few years.  
Therefore, the Board finds that the veteran should undergo 
another VA examination to determine the current severity of 
his disability.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:


1.  The RO should contact the veteran and 
inquire as to where he has received 
treatment for his cervical spine 
disability since January 2003.  The RO 
should then obtain the records of all 
such treatment from the named providers.  
All records obtained should be associated 
with the claims folder.

2.  The veteran should then be provided 
with special orthopedic and neurologic 
examinations for the purpose of 
determining the current severity of his 
service-connected cervical spine 
disability.  The claims folder must be 
made available to the examiners for 
review.  Any neurological symptoms due to 
the cervical spine disability should be 
fully described.  In addition, if the 
examiner finds there is limited range of 
motion, the examiner should fully 
describe any weakened movement, excess 
fatigability and incoordination present.  
Determinations on whether the veteran's 
neck exhibits pain with use should be 
noted and described.  If feasible, the 
determinations concerning pain, weakness, 
fatigability and incoordination should be 
portrayed in terms of the degree of 
additional range of motion loss.  If such 
a determination is not feasible, this 
should be stated for the record and the 
reasons provided.  Additional limitation 
of motion during flare-ups and following 
repetitive use should also be noted. All 
indicated tests and x-ray examinations 
should be conducted.

3.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits.  The veteran 
should be given an opportunity to 
respond to the SSOC.  The case should 
then be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

